Name: Commission Regulation (EC) NoÃ 1795/2006 of 6 December 2006 opening the tariff quota for the year 2007 for the importation into the European Community of certain goods originating in Norway resulting from the processing of agricultural products covered by Council Regulation (EC) NoÃ 3448/93
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  international trade;  trade;  agri-foodstuffs;  beverages and sugar
 Date Published: nan

 7.12.2006 EN Official Journal of the European Union L 341/17 COMMISSION REGULATION (EC) No 1795/2006 of 6 December 2006 opening the tariff quota for the year 2007 for the importation into the European Community of certain goods originating in Norway resulting from the processing of agricultural products covered by Council Regulation (EC) No 3448/93 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), and in particular, Article 7(2) thereof, Having regard to Council Decision 2004/859/EC of 25 October 2004 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Norway on Protocol 2 to the bilateral Free Trade Agreement between the European Economic Community and the Kingdom of Norway (2), and in particular Article 3 thereof, Whereas: (1) Protocol 2 to the bilateral Free Trade Agreement between the European Economic Community and the Kingdom of Norway (3), and Protocol 3 to the EEA Agreement (4), determine the trade arrangements for certain agricultural and processed agricultural products between the Contracting Parties. (2) Protocol 3 to the EEA Agreement, as amended by Decision 138/2004 of the EEA Joint Committee (5), provides for a zero duty applying to certain waters containing added sugar or other sweetening matter or flavoured, classified under CN code 2202 10 00 and certain other non alcoholic beverages containing sugar, classified under CN code ex 2202 90 10. (3) The zero duty for the waters and other beverages in question has been temporarily suspended for Norway by the Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Norway on Protocol 2 to the bilateral free trade Agreement between the European Economic Community and the Kingdom of Norway (6), hereinafter referred to as the Agreement, approved by Council Decision 2004/859/EC. According to point IV of the Agreed Minutes of the Agreement, duty free imports of goods of the CN codes 2202 10 00 and ex 2202 90 10 originating in Norway are to be permitted only within the limits of a duty free quota while a duty is to be paid for imports outside the quota allocation. (4) It is necessary to open the tariff quota for the year 2007 for the soft drinks in question. According to statistics provided to the Commission, the annual quota for 2006 for the products in question opened by Commission Regulation (EC) No 2028/2005 (7) has been exhausted on 31 October 2006. Pursuant to Point IV of the Agreed Minutes of the Agreement the tariff quota for 2007 should therefore be increased by 10 %. (5) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (8), lays down rules for the management of tariff quotas. It is appropriate to provide that the tariff quota opened by this regulation is to be managed in accordance with those rules. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed products not listed in Annex I to the Treaty, HAS ADOPTED THIS REGULATION: Article 1 1. For 1 January to 31 December 2007, the Community tariff quota set out in the Annex is opened for the goods originating in Norway which are listed in that Annex under the conditions specified therein. 2. The rules of origin mutually applicable to the goods set out in the Annex shall be as set out in Protocol 3 of the bilateral Free Trade Agreement between the European Economic Community and the Kingdom of Norway. 3. For quantities imported above the quota volume, a preferential duty of EUR 0,047/litre shall apply. Article 2 The Community tariff quota referred to in Article 1(1) shall be managed by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall be applicable from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 December 2006. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 318, 20.12.1993, p. 18. Regulation as last amended by Regulation (EC) No 2580/2000 (OJ L 298, 25.11.2000, p. 5). (2) OJ L 370, 17.12.2004, p. 70. (3) OJ L 171, 27.6.1973, p. 1. (4) OJ L 22, 24.1.2002, p. 37. (5) OJ L 342, 18.11.2004, p. 30. (6) OJ L 370, 17.12.2004, p. 72. (7) OJ L 327, 14.12.2005, p. 7. (8) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 402/2006 (OJ L 70, 9.3.2006, p. 35). ANNEX Tariff quota applicable upon import into the Community of goods originating in Norway Order No CN code Product description Annual Quota Volume for 2007 Rate of duty applicable within the limits of the quota Rate of the duty applicable above the quota volume 2202 10 00 Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured 17,303 million litres Exemption EUR 0,047/litre ex 2202 90 10 Other non-alcoholic beverages containing sugar (sucrose or invert sugar)